Citation Nr: 1043332	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Propriety of a reduction from a 20 percent rating to a 10 
percent rating for right knee ACL and MCL tear with ACL 
reconstruction, effective from June 1, 2005.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only.

6.  Basic eligibility for assistance in acquiring specially 
adapted housing or a special home adaptation grant.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 18, 
1988, to June 9, 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

A July 1993 rating decision, in pertinent part, denied service 
connection for a lumbar spine disability.  The appeal of this 
denial requires more explanation.  After the claim was denied, 
the Veteran appealed that decision; thus, it did not become 
final.  Subsequently, the Board remanded the case for development 
in July 1997 and again in January 2001.  Upon receipt of the 
Board's remand in January 2001, the Veteran wrote the RO and 
noted that he would wait for an examination, performed by an 
expert in fibromyalgia, to change his claim for service 
connection for a low back disability secondary to the right knee 
to one of service connection for fibromyalgia secondary to the 
right knee.  Grammatical, punctuation, and structural errors in 
his letter obfuscate his intention; however, nowhere in the 
January 2001 letter did he indicate intent to withdraw an appeal.  

In March 2001, the RO responded to the Veteran with a letter 
explaining why his request to change his appeal for service 
connection for a back disability to one of fibromyalgia secondary 
to the right knee could not be honored.  The RO stated, "this 
cannot be done because the local office (Detroit) has not made a 
decision on this issue of fibromyalgia as secondary to your right 
knee."  [emphasis in original].  Thus, the RO letter rejected an 
attempt to change the characterization of the disability on 
appeal.  In July and August 2001 letters, the Veteran again 
requested service connection for the lumbar spine, which strongly 
suggests that he had not intended to withdraw the appeal.  

In October 2003, the RO issued a supplemental statement of the 
case (SSOC) that notes that the Veteran has withdrawn his appeal 
for service connection for a lumbar spine disability.  A March 
2004 Board decision mentions a withdrawn appeal for service 
connection for a low back disability, but the Board made no 
mention of the March 2001 VA letter to the Veteran telling him 
that his claim remained active.  Nor did the Board discuss the 
Veteran's July and August 2001 letters that indicate continued 
desire to appeal the low back disability.  

In October 2004, the RO issued a rating decision that determined 
that new and material evidence had not been submitted to reopen a 
claim of service connection for a lumbar spine disability.  The 
Veteran did not appeal that decision; however, this is of no 
consequence, as the appealed July 1993 rating decision has not 
become final.  In April 2006, the RO issued a new rating decision 
denying service connection for a lumbar spine disability 
secondary to the right knee.  The decision makes no mention of 
any prior rating decision on this issue and appears to treat the 
claim as an entirely new one.  The Veteran appealed this 
decision.  Since then, the United States Court of Appeals for 
Veterans Claims (Court) has issued additional helpful guidance.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  This 
is helpful because throughout the history of the claim the 
Veteran has sought service connection for low back symptoms 
regardless of whether they have been labeled as fibromyalgia or 
arthritis.  Because the Veteran has consistently pursued service 
connection for a disability involving the lumbar spine since 
1993, his purported attempt to re-characterize the claim as one 
of service connection for fibromyalgia, if indeed that was his 
intent, did not serve to withdraw his appeal of a July 1993 
rating decision.  Given this history of the claim, the Board has 
characterized the issue as a claim of

This appeal also arises from a January 2005 RO rating decision 
that, in pertinent part, denied secondary service connection for 
a left knee disability.  As explained in the decision below, it 
is at least as likely as not that the Veteran submitted a notice 
of disagreement (NOD) with that decision.  The January 2005 
rating decision also proposed to reduce a rating from 20 percent 
to 10 percent for right knee ACL and MCL tear with ACL 
reconstruction effective from June 1, 2005.  A March 2005 rating 
decision then implemented the reduction of the rating 
accordingly.  The Veteran appealed for restoration of the prior 
rating. 

This appeal also arises from a March 2007 RO rating decision that 
denied entitlement to automobile financial assistance and 
adaptive equipment, or for adaptive equipment only; basic 
eligibility for assistance in acquiring specially adapted housing 
or a special home adaptation grant; and TDIU.

In September 2010, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional evidence 
to the Board.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

In May 2008, the Veteran withdrew his appeal regarding a claim of 
service connection for posttraumatic stress disorder (PTSD).  
Therefore, the Board finds that the appeal of that claim has been 
withdrawn.  See 38 C.F.R. § 20.204 (2010).

(The decision below addresses the Veteran's claims of service 
connection for a lumbar spine disability and a left knee 
disability, as well as the rating reduction and the claim 
pertaining to automobile adaptation and financial assistance.  
The remaining claims are addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  The Veteran has osteoarthritis of the lumbar spine that was 
likely caused by his service-connected right knee disability.

2.  The Veteran has osteoarthritis of the left knee that was 
likely caused by his service-connected right knee disability.

3.  Following a November 2004 VA examination, the RO proposed to 
reduce the rating for service-connected right knee ACL and MCL 
tear with ACL reconstruction, from 20 percent to 10 percent.

4.  By a rating decision dated in March 2005, the RO implemented 
the reduction, effective from June 1, 2005.

5.  At the time of the reduction, the Veteran's service-connected 
right knee disability had been rated at 20 percent since June 10, 
1988, a period of more than five years.

6.  The provisions of 38 C.F.R. § 3.344 were not considered and 
applied by the RO, and the November 2004 VA examination report 
upon which the reduction was based was conducted without a review 
of the relevant medical evidence in the claims file and failed to 
demonstrate sustained material improvement in the Veteran's right 
knee disability under the ordinary conditions of life.

7.  The Veteran does not have the permanent loss of use of one or 
both feet, loss of use of one or both hands, impairment of 
vision, or ankylosis of one or both knees or hips due to service-
connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the 
lumbar spine secondary to service-connected right knee disability 
are met.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2010).

2.  The criteria for service connection for osteoarthritis of the 
left knee secondary to service-connected right knee disability 
are met.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2010).

3.  The reduction of the 20 percent rating to a 10 percent rating 
for right knee ACL and MCL tear with ACL reconstruction was 
improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.71a, Diagnostic Code 5257 (2004).

4.  The basic eligibility requirements for a certificate for 
assistance in the purchase of one automobile or other conveyance, 
or necessary adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. § 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing medical 
or, in certain circumstances, lay evidence of (1) in-service 
incurrence or aggravation of a disease or injury; (2) a current 
disability; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  These provisions cannot be applied, as the Veteran 
did not have the requisite 90 days of active military service.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  See, e.g., 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

According to 38 U.S.C.A. § 1154(a) (West 2002), the Secretary 
must consider the places, types, and circumstances of a veteran's 
service, his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
generally requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) is slightly more restrictive-requiring a 
baseline of severity for the non-service-connected disability.  
However, because the two service connection claims were pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, as 
that version favors the Veteran.

A. Lumbar Spine Disability

Service connection is in effect for the Veteran for a painful 
right knee disability (specifically right knee ACL and MCL tear 
with ACL reconstruction, effective from June 10, 1988) that 
causes a limp and favoring of the right knee.  The salient 
question is whether this caused or aggravated osteoarthritis of 
the lumbar spine.  Various VA examiners have offered explanations 
for the Veteran's complaints of low back pain.  In March 1993, 
the Veteran reported low back pain that seemed to radiate from 
the right knee up through the lower back.  A March 1993 VA 
medical certificate reflects that the Veteran fell at work and 
then fell again more recently and had back pain.  While this 
event raises a question of intercurrent causation for the back 
pain, the report notes that the Veteran had right leg numbness 
and lumbar pain since an earlier knee injury.  

In May 1993, a VA examiner noted a history of low back spasm in 
1992, but currently found a normal lumbar spine.  In a July 1993 
letter, the Veteran reported a 5-years history of knee pain that 
was beginning to affect the low back.  An April 1994 VA out-
patient treatment report notes chronic low back pain.  

An April 1998 VA compensation examination report notes that X-
rays showed slight narrowing of L5 disc and a pars interarticular 
defect of L5.  The examiner dissociated these findings from 
active military service, but did not address the service-
connected right knee as a possible etiology.  The Board finds 
this opinion persuasive, as it supported by a rationale and it is 
based on correct facts.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  A medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions."  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This negative 
medical evidence for direct service connection for a lumbar spine 
disability is competent, credible, and persuasive.  

A July 2001 VA magnetic resonance imaging study (MRI) showed L4-5 
and L5-S1 disc degenerative changes and herniation at L4-5.  This 
caused impingement on the L5-S1 nerve root on the right.  Also 
shown were mild lumbar facet degenerative changes and ligamentum 
flavum hypertrophy.  

July 2002 VA X-rays showed slight disc space narrowing between 
T12, L1, and L2 (see claims files, Vol 5).  The X-ray report 
notes that degenerative disc disease was suggested.  A July 2002 
VA orthopedic compensation examination report notes painful 
limitation of motion of the lumbar spine in all planes.  Despite 
these findings, the examiner then concluded that upon review of 
all the medical records, the lumbar spine was normal.  Finding a 
normal lumbar spine, the examiner then found that there was no 
relationship between the lumbar spine and the right knee.  

The Board cannot attach much weight to the July 2002 VA 
orthopedic compensation examination report because it appears to 
be based on incorrect facts concerning the present condition of 
the lumbar spine.  While a July 2001 VA examiner found disc 
degenerative changes and herniation at L4-5, mild lumbar facet 
degenerative changes, and ligamentum flavum hypertrophy, the July 
2002 examiner's conclusion that the lumbar spine is therefore a 
normal spine (just after recording painful limitation of motion 
in all planes) may be competent, but it has little credibility.  
Moreover, even if one were to assume that the lumbar spine had 
fully resolved in July 2002, an etiology opinion for disability 
that had existed prior to July 2002 remains necessary.  A 
disability need only to be demonstrated at any time since the 
claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Where disability was shown at time of filing, but later 
resolved, a "current disability" has been shown and the claim 
remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In August 2005, the Veteran's VA treating physician (a medical 
doctor) wrote an open letter.  The VA medical doctor noted that 
the service-connected right knee disability caused "years of 
...altered gait with shifting of his weight and favoring his 
service-connected right knee condition."  The doctor opined that 
it is at least as likely as not that the service-connected right 
knee has resulted in lumbar spine osteoarthritis.  This opinion 
is competent and credible and therefore persuasive.  It may even 
be compelling, as it is based on correct facts and is supported 
by rationale.  Nieves-Rodriguez, 22 Vet. App. at 295.

In March 2006, a VA compensation examiner (an advanced-practice 
registered nurse) offered only one lumbar spine diagnosis, that 
of herniated disc at L5-S1.  The examiner dissociated the 
herniated disc from the service-connected right knee disability 
on the basis that there is no known association between 
"...residuals of ACL construction and development of a lumbar disc 
herniation."  This opinion, like the July 2002 VA opinion, fails 
to address the current and past diagnoses of lumbar spine 
osteoarthritis and also fails to address the probability that 
years of altered gait and favoring have caused or contributed to 
osteoarthritis.  This rationale simply leaves too many unanswered 
questions.  For this reason, although competent and credible, its 
persuasive value is lessened. 

At the September 2010 Board hearing, the Veteran testified that 
his VA physician has linked his lumbar spine disability to his 
service-connected right knee.  This testimony is supported by the 
August 2005 letter.  Additionally, a lay person is competent to 
report a contemporaneous medical diagnosis or opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

After considering all the evidence of record, including the 
medical evidence and lay testimony, the Board finds that the 
evidence favors the claim.  Particularly compelling is the August 
2005 letter from the Veteran's VA treating physician.  Other 
opinions of record have deficiencies that make them less 
probative.  As a result, the Board finds that the Veteran has 
osteoarthritis of the lumbar spine that was likely caused by his 
service-connected right knee disability.  In view of this fining, 
the Board concludes that service connection for osteoarthritis of 
the lumbar spine must therefore be granted.  See 38 C.F.R. 
§ 3.310(a).

B. Left Knee Disability

As noted previously, service connection is in effect for a 
painful right knee disability that causes a limp and other 
favoring of the knee.  An April 1998 MRI showed left knee minimal 
joint effusion.  In May 2001, the Veteran requested service 
connection for a left knee disability secondary to the right 
knee.

A July 2002 VA orthopedic compensation examination report notes a 
complaint of a painful left knee with no history of injury.  The 
examiner tested the left knee, but could offer no diagnosis to 
explain the pain and concluded that there was no relationship 
between the left knee pain and the right knee.  No rationale was 
offered, other than no diagnosis for the left knee could be made.  

The medical opinion contained in the July 2002 VA orthopedic 
compensation examination report is competent, but not credible, 
as it appears to be based on an incorrect fact concerning the 
condition of the left knee.  The Board therefore attaches little 
weight to it.  The examiner found no left knee disability, 
whereas other medical professionals have found left knee joint 
effusion, substantiated by MRI, and left knee arthritis, 
substantiated by X-rays.  

A November 2004 VA compensation examination report notes left 
knee instability and the Veteran's report of the gradual onset of 
left knee pain following right knee surgery.  X-rays confirmed 
minimal left knee-joint arthritis.  The examiner reiterated, 
"...the left knee revealed some degree of early arthritis."  The 
diagnosis was minimal arthritis, left knee.  The examiner 
dissociated left knee arthritis from the right knee, but offered 
no rationale.  

Although the November 2004 VA orthopedic compensation examination 
report is competent and credible, the Board attaches little 
weight to it because no rationale was offered for the negative 
nexus opinion.  Nieves-Rodriguez, 22 Vet. App. at 295.

In January 2005, the RO denied service connection for a left knee 
disability.  In March 2005, the Veteran submitted an NOD to 
another portion of the decision; however, he did not express 
dissatisfaction with the left knee portion of the decision.  In 
August 2005, the Veteran's representative submitted a letter from 
a VA physician.  The VA doctor noted that the service-connected 
right knee disability caused "years of ...altered gait with 
shifting of his weight and favoring his service-connected right 
knee condition."  The doctor opined that it is at least as 
likely as not that the service-connected right knee has resulted 
in left knee osteoarthritis.  

Before addressing the competence, credibility and weight to be 
accorded this evidence, the immediate question that arises is 
whether the August 2005 submission of the VA medical opinion 
letter constitutes an NOD to the January 2005 rating decision.  
In Gallegos v Gober, 14 Vet. App. 50 (2000), the Court stressed 
that the governing statute, 38 U.S.C.A. § 7105, contains the 
criteria for an NOD.  According to 38 U.S.C.A. § 7105, an NOD 
must (1) express disagreement; (2) be filed in writing; (3) be 
filed at the AOJ; (4) be filed with one year of the mailing date 
of the decision; and, (5) be filed by the claimant or authorized 
representative.  There is no stated requirement that the Veteran 
must voice a desire for appellate review.  Because these stated 
requirements conflict with those found at 38 C.F.R. § 20.201, in 
Gallegos, the Court invalidated the 38 C.F.R. § 20.201 definition 
then in effect, which required a claimant to more clearly 
articulate a desire for appellate review.  

The Veteran's authorized representative filed the August 2005 VA 
physician letter and requested "...appropriate action and 
consideration."  The representative clearly conveyed an attempt 
to continue to pursue service connection for a left knee 
disability.  Thus, the submission might meet all criteria for an 
NOD found at 38 U.S.C.A. § 7105, particularly in conjunction with 
the NOD that was filed.  Resolving any reasonable doubt in favor 
of the Veteran, the Board will construe the August 2005 
submission as a timely NOD to the January 2005 rating decision 
that denied service connection for a left knee disability.

Returning to the competence, credibility and weight to be 
accorded this evidence, the August 2005 VA medical opinion is 
competent and credible.  It is based on correct facts and is 
well-supported by rationale.  Because it is competent, credible, 
based on correct facts, and well-supported by rationale, it is 
compelling evidence that must be afforded great weight.  

In March 2006, another VA compensation examiner (an advanced-
practice registered nurse) found full range of motion of the left 
knee, albeit with crepitus and minimal joint effusion, but then 
pronounced the left knee "normal."  The examiner dissociated 
the left knee from the service-connected right knee disability on 
the basis that the left knee was orthopedically normal.  This 
opinion fails to address the osteoarthritis shown on X-rays and 
fails to account for the crepitus currently shown.  A finding of 
crepitus is especially significant because under 38 C.F.R. 
§ 4.59, "Crepitation either in the soft tissues such as the 
tendons and ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased."  Thus, by regulation, when crepitus is found, the 
joint is not normal, it is diseased.  The March 2006 examiner's 
rationale simply leaves too many unanswered questions concerning 
the left knee.  For this reason, while competent, it is not so 
credible as to merit much weight in this decision.  

At the September 2010 hearing, the Veteran testified that his VA 
physician has linked his left knee disability to his service-
connected right knee.  As noted in the lumbar spine analysis, a 
lay person is competent to report a contemporaneous medical 
diagnosis or opinion.  See Jandreau, 492 F.3d at 1377.

After considering all the evidence of record, including the 
medical evidence and lay testimony, the Board finds that the 
evidence favors the claim.  Particularly compelling is the August 
2005 letter from the Veteran's VA treating physician.  Other 
opinions of record have deficiencies that make them less 
probative.  As a result, the Board finds that the Veteran has 
osteoarthritis of the left knee that was likely caused by his 
service-connected right knee disability.  In view of this fining, 
the Board concludes that service connection for osteoarthritis of 
the left knee must therefore be granted.  See 38 C.F.R. 
§ 3.310(a).

II. Propriety of a Rating Reduction

A 20 percent rating for right knee ACL and MCL tear with ACL 
reconstruction had been in effect under Diagnostic Code 5299-5257 
for "recurrent subluxation or lateral instability" since June 
10, 1988.  In March 2004, the Board denied a rating higher than 
20 percent for right knee instability, but granted a separate 10 
percent rating for limitation of motion of the right knee as a 
separate manifestation of the service-connected disability.  

In a January 2005 rating decision, the RO proposed to reduce the 
20 percent rating for right knee instability to 10 percent 
effective June 1, 2005.  The RO has not attempted to reduce a 
separate 10 percent rating for right knee arthritis and that 
rating need not be addressed.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing a 
reduction and setting forth all material facts and reasons for 
the reduction.  A veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e) (2010).  The effective date of the reduction 
will be the last day of the month in which a 60 day period from 
the date of notice to a veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i).

The RO accomplished the notice requirements of 38 C.F.R. 
§ 3.105(e).  In a letter dated in January 2005, the RO notified 
the Veteran of the proposed rating reduction and instructed the 
Veteran to submit, within 60 days, any evidence to show that his 
rating should not be reduced.  The Veteran did not respond and, 
in March 2005, the RO reduced the disability rating from 20 to 10 
percent, effective June 1, 2005.  The RO informed the Veteran of 
this decision by letter dated later in March 2005.  Thus the RO 
properly carried out the procedural and notice requirements set 
forth at 38 C.F.R. § 3.105(e) for reduction of the schedular 
disability rating from 20 to 10 percent for right knee 
instability.  Given that these requirements were met, the Board 
will now address whether the reduction was proper.

Additional requirements for rating reductions are set forth at 38 
C.F.R. § 3.344 (2010).  See Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  For disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Also, for disabilities for which a rating has been in 
effect for less than five years, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change are 
based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in a veteran's ability to function under the ordinary 
conditions of life and work.  See 38 C.F.R. 3.344(c); Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 
4.2, 4.10 and 4.13).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Post-
reduction evidence may not be used to justify an improper 
reduction.

For ratings in effect for 5 years or more, there are additional 
requirements for reductions.  38 C.F.R. § 3.344(a), (b), (c).  In 
the present case, a 20 percent rating had been in effect from 
June 10, 1988, to 2005.  Thus, the requisite 5-year period is 
met.  As such, the additional provisions set forth at 38 C.F.R. § 
3.344(a) and (b) must be applied.

For ratings in effect for 5 years or more, 38 C.F.R. § 3.344(a) 
and (b) prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction.  These 
provisions prohibit a reduction on the basis of a single 
examination and also require that "the rating agency will 
consider whether the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary conditions 
of life."  [emphasis added].  38 C.F.R. § 3.344(a); Brown, 
5 Vet. App. at 417-18.

Applying the above guidance to the facts of the case, it must be 
noted that the decision to reduce the right knee disability 
rating in question was based on a single VA examination, a 
November 2004 VA compensation examination report.  That report 
notes minimal right knee effusion, crepitation, and normal range 
of motion.  X-rays showed arthritis.  The examiner did not 
mention either stability or instability, although did mention 
that Drawer's and McMurray's tests were negative.  Drawer's test 
or sign denotes the integrity of the anterior and posterior 
cruciate ligaments of the knee.  See Dorland's Illustrated 
Medical Dictionary 1673 (28th ed. 1994).  A positive McMurray's 
sign/test is a cartilage click during knee manipulation and 
indicates meniscal injury.  Id. at 1679.  The diagnosis was 
status post ACL reconstruction, right knee, with arthritis.  
While these tests might indicate stability, a negative Drawer's 
test and/or McMurray's test does not necessarily mean that there 
is no instability due to other causes, such as ligament laxity, a 
common side effect of degenerative arthritis.

The November 2004 VA examining physician made no finding with 
respect to whether the right knee showed sustained material 
improvement under the ordinary conditions of life, or whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  This is not 
unexpected given that the examiner was not asked to answer the 
question.  Although the report is ambiguous as to whether 
moderate instability remains, even if the report had clearly 
shown improvement in instability, and the examining physician had 
found sustained material improvement under the ordinary 
conditions of life, and had also found that the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life, the reduction would still have 
been improper, as it is based on a single examination, in 
violation of § 3.344 (a).  

As noted above, post-reduction evidence may not be used to 
justify an improper reduction, but may be considered in the 
context of evaluating whether the condition had actually 
improved.  In this case, the post-reduction evidence fails to 
sufficiently address right knee instability and thus it is simply 
inconclusive.  

The evidence discussed above supports a finding that the 
reduction was improper under the provisions of 38 C.F.R. § 3.344.  
As a result, a restoration of the 20 percent rating for right 
knee instability is warranted.  

III.  Automobile Financial Assistance and Adaptive Equipment or
Adaptive Equipment Only

The Veteran seeks entitlement to financial assistance to purchase 
an automobile and adaptive equipment or for adaptive equipment 
only.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be awarded to a veteran who is receiving 
compensation for service-connected disability due to:  (1) loss 
or permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands; or (3) permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better eye.  
For adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips also qualifies a claimant.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

Entitlement to these benefits is based upon a finding that the 
disability in question is service-connected.  "Loss of use" of 
an extremity is where "no effective function remains other than 
that which would be equally well served by an amputation stump at 
the site of the election below the elbow or knee, with use of a 
suitable prosthetic appliance."  The determination of loss of 
use will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc, in the case of 
the hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).  

Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use of a 
foot include extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.

The Veteran has not claimed entitlement to benefits based on a 
service-connected vision disability and he is not service-
connected for a disability affecting the eyes.  

A November 2006 VA aid and attendance compensation examination 
report notes various physical disabilities, some service-
connected, some not.  Significantly, what is not shown is a 
service-connected disability or combination of service-connected 
disabilities that result in any of the manifestations required 
for an automobile and adaptive equipment or adaptive equipment 
only.

The RO has received, at various time, VA and private treatment 
reports and other records, including Social Security 
Administration (SSA) claims and SSA decisions.  None of these 
show the requisite disabilities set forth above for entitlement 
to automobile and adaptive equipment or adaptive equipment only.  

At his hearing, the Veteran testified that fixation screws are 
still surgically implanted in the right knee joint and also in a 
shoulder joint.  He testified that this right knee hardware might 
be considered as prostheses for VA benefits purposes.  He also 
testified that he has received SSA disability benefits since 
2001.  

The Veteran's testimony is competent and credible, however, it 
does not tend to show that the requirements set forth above for 
automobile and adaptive equipment or adaptive equipment only are 
met or more nearly approximated.  Additionally, the evidence that 
was submitted at the hearing does not tend to show the requisite 
disabilities set forth above for entitlement to automobile and 
adaptive equipment or adaptive equipment only are met or more 
nearly approximated.  

In this case, although the Veteran cannot walk long distances, 
there is no competent evidence that the conditions requisite to 
automobile and adaptive equipment or adaptive equipment only are 
met or more nearly approximated.  After considering all the 
evidence of record, including the medical evidence and lay 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  The claim for financial assistance 
for an automobile and adaptive equipment or adaptive equipment 
only must therefore be denied.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this case, 
adequate notice was provided in a June 2006 letter that notified 
the Veteran of the information and evidence necessary to 
substantiate a claim for automobile financial assistance and 
adaptive equipment or adaptive equipment only.

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished.  VA has obtained 
VA out-patient treatment reports.  A hearing provided the Veteran 
with an opportunity to set forth his contentions.  He was also 
afforded VA medical examinations.  The reports, particularly the 
November 2006 aid and attendance examination provide sufficient 
evidence by which to decide the claim.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).


ORDER

Service connection for osteoarthritis of the lumbar spine, as 
secondary to right knee ACL and MCL tear with ACL reconstruction, 
is granted.

Service connection for osteoarthritis of the left knee, as 
secondary to right knee ACL and MCL tear with ACL reconstruction, 
is granted.

The reduction of the rating for right knee ACL and MCL tear with 
ACL reconstruction was improper; a restoration of the 20 percent 
rating is granted.

Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only, is denied.
 

REMAND

The Board finds that it is necessary to remand the claims for a 
TDIU and basic eligibility for assistance in acquiring specially 
adapted housing or a special home adaptation grant.

In the decision above, the Board has granted service connection 
for additional disabilities and has restored a higher rating for 
the service-connected right knee instability.  In light of these 
grants, the TDIU claim should be revisited and re-adjudicated by 
the AOJ.  The percentages for TDIU, set forth at 38 C.F.R. 
§ 4.16(a) (2010), were not met previously; however, that 
circumstance could change with additional disability granted 
herein.  38 C.F.R. § 4.16(b) provides that where the disability 
picture is so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate a veteran 
for his service-connected disability, an extra-schedular 
evaluation will be assigned.  Therefore, if necessary, the claim 
must also be referred to the Director, Compensation and Pension 
Service for appropriate action.  

According to 38 U.S.C.A. § 2101(b) (West 2010 & Supp. 2010), a 
prerequisite to entitlement to special home adaptation or 
specially adapted housing is that a veteran be rated permanently 
and totally disabled due to service-connected disabilities.  The 
Veteran is not rated permanently and totally disabled due to 
service-connected disabilities, however, his appeal for TDIU, if 
successful, might change this circumstance.  

Because entitlement to TDIU must be remanded for additional 
development, the claims for special home adaptation or specially 
adapted housing must also be remanded, as a decision on special 
home adaptation and/or specially adapted housing would be 
premature prior to determining whether the Veteran is permanently 
and totally disabled due to service-connected disabilities.  In 
Harris v. Derwinski, 1 Vet. App. 180 (1991), and Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991), the Court dismissed as 
premature appeals from BVA decisions which addressed only those 
issues which had been considered by the agency of original 
jurisdiction.  In each case, the Court held that the Board's 
decision on the claim which had been appealed was not a final 
order subject to appeal because that claim was "inextricably 
intertwined" with another claim which was undecided and pending 
before VA.

Accordingly, these issues are REMANDED for the following actions:

1.  Implement the awards of service 
connection for osteoarthritis of the lumbar 
spine and the left knee, and the 
restoration of the 20 percent right knee 
disability rating.  

2.  Following accomplishment of the above, 
re-adjudicate the TDIU claim, including 
consideration of the November 2006 VA aid 
and attendance examination report.  

3.  If TDIU cannot be granted on a 
schedular basis, submit the claim to the 
Director, Compensation and Pension Service, 
for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b).  

4.  Following that action, the claim for 
special home adaptation or specially 
adapted housing must also be re-
adjudicated.  If the desired benefits are 
not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folders are returned to the Board.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


